Citation Nr: 1814072	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-21 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a thoracolumbar strain.  


REPRESENTATION

Veteran is represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1990 to June 2012.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Prior to September 15, 2013, the Veteran's service-connected thoracolumbar strain has been manifested by, at worst, forward flexion to 80 degrees and a combined range of motion of 230 degrees, with no objective evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes, or neurologic abnormalities.

2.  From September 15, 2013, the Veteran's service-connected thoracolumbar strain has been manifested by, at worst, forward flexion to 80 degrees and muscle spasm resulting in abnormal gait or spinal contour, with no objective evidence of incapacitating episodes or neurologic abnormalities.

3.  The Veteran has left lower extremity radiculopathy manifested by no more than 
mild incomplete paralysis of the sciatic nerve since September 15, 2013.


CONCLUSIONS OF LAW

1.  Prior to September 15, 2013, the criteria for a rating in excess of 10 percent for a thoracolumbar strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).  

2.  From September 15, 2013, the criteria for a rating of 20 percent for a thoracolumbar strain have been more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2017).  

3.  Since September 15, 2013, a separate 10 percent rating, but no higher, is warranted for mild incomplete paralysis of the sciatic nerve of the left lower extremity, associated with the Veteran's service-connected low back disability. 38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2014); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.124a, DC 8520 (2017)..  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.  § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).  

The Veteran's service-connected thoracolumbar strain has been assigned a 10 percent rating based on the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Pursuant to the General Rating Formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or where the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or where there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).  

The General Rating Formula provides further guidance in rating diseases or   injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Id. at Note (1).

Alternatively, IVDS can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula) or the General Rating Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id. at Note (6).  

Pursuant to the IVDS Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least    two weeks, but less than four weeks, during the past 12 months.  Id.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  Id.  A maximum   60 percent rating is warranted for incapacitating episodes having a total duration     of at least six weeks during the past 12 months.  Id.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1).

Upon review of the record, the Board finds that a rating in excess of 10 percent is not warranted at any point prior to September 15, 2013.  The Board recognizes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 created a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  However, a remand for a retrospective Correia opinion would result in a further and unnecessary delay.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  See Sharp, at 33.  The 2012 examiner noted that the Veteran reported that his back is "thrown out" and takes "days or weeks to recover;" however, his last bad episode "was 3 years ago, physical therapy helped."  Accordingly, prior to September 15, 2013, the Board does not find that the Veteran had additional functional loss due to flares. 

The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain, which increased with prolonged sitting, bending, twisting, and lifting and required him to use an ergonomic chair at work.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Even considering his subjective complaints of pain and other symptoms described in DeLuca, forward flexion of the thoracolumbar spine to 60 degrees or less, or a combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour has not been shown such that a higher rating would be warranted.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).  Range of motion testing performed during an October 2012 VA examination revealed forward flexion of the thoracolumbar spine to 80 degrees, with pain beginning at 70 degrees; extension to 30 degrees or more; and left and right lateral rotation and flexion to 30 degrees or more.  The combined range of motion was 230 degrees.  There was no additional limitation due to pain or after repetition.  Furthermore, there was no evidence of pain with weight-bearing, weakness, ankylosis, muscle spasm, guarding, or functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  

The Board finds that a rating of 20 percent is warranted from September 15, 2013.  A September 15, 2013 private record shows that the Veteran reported the onset of new low back pain, muscle spasm, and gait problems after hiking on September 15, 2013.  Magnetic resonance imaging (MRI) performed in November 2013 revealed straightening of the normal lumbar lordosis, and a March 2014 private treatment record indicates that a radiology examination revealed mild to moderate hypolordosis of the lumbar spine and left lateral curvature of the lumbar spine.  Subsequent VA treatment records dated through December 2015 show continued complaints of back pain and active prescriptions for Cyclobenzaprine for muscle spasm.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's disability picture from September 15, 2013 more nearly approximated muscle spasm severe enough to result in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating).  Thus, a 20 percent rating is warranted during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.
 
The Board finds that a rating in excess of 20 percent it not warranted at any point from September 15, 2013.  A VA treatment record dated March 18, 2016, shows that the Veteran reported that his back pain had significantly improved with chiropractic treatment and physical therapy to the point where it did not bother him at all during the day.  A November 2016 VA treatment record shows that the Veteran reported a near-total resolution of his back symptoms.  He reported an improved ability to sit, walk, and move and stated that he had begun to carefully reintroduce running.  

During a June 2017 VA examination, the Veteran reported constant low back pain with episodes of worsening back pain and spasms occurring at least monthly, which caused difficulty sitting for prolonged periods of time.  Range of motion testing revealed forward flexion of the thoracolumbar spine to 80 degrees, extension to 25 degrees, and left and right lateral rotation and flexion to 30 degrees.  The combined range of motion was 225 degrees.  Pain was noted with flexion and extension, but it did not result in any functional loss.  There was no additional limitation due to pain or after repetition.  The examiner specifically noted that "joint testing per Correia . . . was performed as medically appropriate."  The Board has also considered whether a higher rating is warranted with consideration of Sharp but finds that the higher 20 percent rating granted herein incorporates any additional functional loss during flare-ups.

X-rays of the thoracolumbar spine were normal, and there was no evidence of muscles spasm or guarding resulting in abnormal gait or abnormal spinal contour.  Furthermore, there was no pain with weight-bearing, weakness, ankylosis, or functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  Even considering the Veteran's subjective complaints of pain and other symptoms described in DeLuca, from March 18, 2016, the record shows no evidence of forward flexion of the thoracolumbar spine to 60 degrees or less, or a combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such that a higher rating would be warranted.  See Thompson, 815 F.3d at 786.  

The Board has considered whether higher ratings are warranted under the IVDS formula.   However, review of the record reveals that both the 2012 and the 2017 examiners concluded that the Veteran did not have IVDS.  Regardless, the evidence suggests no evidence of incapacitating episodes requiring prescribed bed rest and treatment by a physician at any point during the period under review.  Accordingly, higher ratings are not warranted under the IVDS Formula.  See 38 C.F.R. § 4.71a, IVDS Formula, Note (1).  

The Board has also considered whether a separate rating is warranted for an associated neurological disorder.  The Board finds that the criteria for a 10 percent rating for radiculopathy of the left lower extremity has been met since September 15, 2013.  The 2012 VA examiner indicated that the Veteran exhibited no objective signs or symptoms of radiculopathy or any other neurologic abnormalities related to his thoracolumbar spine condition.  In September 2013, the Veteran reported moderate burning pain that radiated to the left knee and thigh with associated numbness, paresthesia, and tingling that began on September 15, 2013.  The assessment was lumbago with sciatica of the left side.  An October 2013 private neurological assessment was normal as to the lower extremities.

Thereafter, while some subsequent VA treatment records note that the Veteran's back pain was localized to the lumbar area without symptoms of radiculopathy or motor weakness, a September 2015 VA treatment record notes a history of progressing lumbosacral pain with chronic left leg paresthesia consistent with  L2 sensory radiculopathy.  However, when the Veteran returned for follow-up treatment in December 2015, it was noted that his pain was localized to the low back in did not radiate.  Although he reported occasional numbness in the left anterior thigh with prolonged sitting which resolved when he stood up and moved, the December 2015 VA treatment provider indicated that there were no clear radicular symptoms.  An April 2016 VA treatment record notes a provisional diagnosis of IVDS with radiculopathy; however, subsequent VA treatment records indicate that the Veteran exhibited no clear radicular symptoms despite reports of occasional left anterior thigh numbness with prolonged sitting.  Moreover, a sensory examination conducted during the June 2017 VA examination was normal, and there were no objective signs or symptoms of radiculopathy or any other neurological abnormalities.  Based on the fact that the neurological symptoms are intermittent, the Board finds that a rating higher than 10 percent for the left lower extremity neurological disorder is not warranted.  Further, as the preponderance of the evidence is against a finding of right lower extremity neurological disability, a separate rating for an associated neurological disorder of the right lower extremity is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning ratings in excess of those already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Prior to September 15, 2013, a rating in excess of 10 percent for a thoracolumbar strain is denied.  

From September 15, 2013, a 20 percent rating for a thoracolumbar strain is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

Entitlement to a separate 10 percent rating for left lower extremity radiculopathy is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


